Case 4:14-cV-01698 Document 1343 Filed in TXSD on 11/20/18 Page 1 of 4

IN THE UNITED STATES COURT OF APPEALS
FOR THE FIFTH CIRCUIT

4214-CV'1698 United States Courts

Southern District of Texas

NO. 18-20216 F"~ED
November 20, 2018

David J. Brad|ey, C|erk of Court

BRYAN COLLIER, EXECUTIVE DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE; ROBERTO M. HERRERA; TEXAS DEPARTMENT
OF CRIMINAL JUSTICE,

Defendants - Appellees

 

V.

A True Copy
DUSTY SEATON; JAMES A_ MEEKS, Certit'led order issued Nov 20, 2018
<j\':g(¢ W . 0 u
MOVantS ' Appellants Clerk, .S. Court of peals, Fifth Circuit

MICHAEL WALTON; ANTWAIN BURKS; JERRY L. THOM_AS; ALAN J.
FANNING; SIMON M. SANCHEZ; STEVEN WALKER; EMMANUEL
DOYLE; ZACHARY HARVEY; NICHOLAS MCKNIGHT; SAMUEL
HENDERSON; QUAVONN WHITE; RICK EDMUND FRAS; ROBERT
EARL PITTS, JR.; ANTHONY AGUILAR; GARY BARNETT; EDWARD
FANSLER; WILLIAM SULLIVAN; CRAIG A. BROWN; JIMMY
FREEMAN; ARTURO GONZALES; JAMES MOORE; BLAIR WRIGHT,

Appellants

V.

MARVIN RAY YATES; JACKIE BRANNUM; RICHARD ELVIN KING;
FRED WALLACE; MICHAEL DENTON,

Plaintiffs - Appellees

Case 4:14-cV-01698 Document 1343 Filed in TXSD on 11/20/18 Page 2 of 4

 

Appeal from the United States District Court for the
Southern District of Texas

 

CLERK'S OFFICE:

Under 5TH CIR. R. 42.3, the appeal is dismissed as of
Novernber 20, 2018, for Want of prosecution, as to appellants Troy Escamilla

and Steven Hayes. The appellants failed to timely file appellant briefs.

LYLE W. CAYCE
Clerk of the United States Court
of Appeals for the Fifth Circuit

" /2/¢2//\/»»@ //O'¢wa¢,
By:
J ann M. Wynne, Deputy Clerk

 

ENTERED AT THE DIRECTION OF THE COURT

Case 4:14-cV-01698 Document 1343 Filed in TXSD on 11/20/18 Page 3 of 4

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE
CLERK

November 20, 2018

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

NO. 18-20216 David Bailey, et al v.

Dir TDCJ, et al
USDC No. 4:14-CV-1698

Dear Mr. Bradley,

TEL. 504-310-7700
600 S. MAESTRI PLACE
NEW ORLEANS, LA 70130

Bryan Collier, Exct

Enclosed is a copy Of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE,

Clerk

' }ZZGC4L LL€]KH»L/

By

 

504-310-7688

cc w/encl:
Mr. Anthony Aguilar
Mr. Gary Barnett
Mr. Jackie Brannum
Mr. Craig A. Brown
Mr. Antwain Burks
Mr. Emmanuel Doyle
Mr. Jeff S. Edwards
Mr. Alan J. Fanning
Mr. Edward Fansler
Mr. Jimmy Freeman
Mr. Arturo Gonzales
Mr. Zachary Harvey
Mr. Samuel Henderson

Jann M. Wynne, Deputy Clerk

Case 4:14-cV-01698 Document 1343 Filed in TXSD on 11/20/18 Page 4 of 4

Mr. David James

Mr. Darrell Johnson

Mr. Darren Lee McCarty
Mr. Nicholas McKnight

Mr. Scott Charles Medlock
Mr. James A. Meeks

Mr. James Moore

Ms. Leah O'Leary

Mr. Robert Earl Pitts Jr.
Mr. Simon M. Sanchez

Mr. Dusty Seaton

Mr. Michael C. Singley
Mr. William Sullivan

Mr. Jerry L. Thomas

Mr. Steven Walker

Mr. Michael Walton

Ms. Briana Marie Webb

Mr. Quavonn White

Mr. Blair Wright

 

